

EXHIBIT 10.1
SITEL WORLDWIDE CORPORATION
STOCK PURCHSE AGREEMENT
[US]


This is a Stock Purchase Agreement (this "Agreement") effective as of December
31, 2012, by and between SITEL Worldwide Corporation (the "Company"), a Delaware
corporation, 3102 West End Avenue, Suite 1000, Nashville, Tennessee 37203 and
Dagoberto Quintana, who resides at 559 Ocean Cay Drive, Key Largo, FL 33037
("Employee").
Recitals
A.    In consideration of Employee's continued employment with the Company and
the desire to align the interests of management with the Company's shareholders,
the Company wishes to sell Employee shares of the Class A common stock of the
Company (“Stock”) at a discount to the $0.40 fair market value of the Stock (as
approved by the Company’s Audit Committee), subject to the terms and conditions
of this Agreement.
B.    The Company and Employee deem it to be in their mutual best interests to
provide for certain restrictions on the transfer of the Stock, and for the
purchase by the Company of such Stock upon the occurrence of certain events. The
Company and Employee believe that such restrictions will minimize the business
disruption that could result from transfers not made in accordance with this
Agreement.
Agreement
NOW THEREFORE, in consideration of the mutual benefits and covenants of the
parties set forth in this Agreement, the parties agree as follows:
Section 1 --Stock Purchase
1.1    Purchase Terms. Employee hereby purchases from the Company one million
(1,000,000) shares of Stock (each a "Share", collectively the "Shares") at a
purchase price of $0.175 per share for a total purchase price of $175,000 (the
“Purchase Price”), which shall be paid no later than 30 days after the date of
this Agreement. Such Shares shall be evidenced by stock certificates issued as
soon as practicable following payment of the Purchase Price. If such payment is
not made within 30 days after the date of this Agreement, this Agreement shall
be null and void and any partial payment of the Purchase Price shall be
immediately refunded to Employee.
1.2    Taxes. Employee shall make arrangements satisfactory to the Company to
pay to the Company all federal, state, local and other taxes (“Taxes”) required
to be withheld with respect to purchase of the Shares by Employee pursuant to
Section 1.1. Employee authorizes to withhold



1



--------------------------------------------------------------------------------



from Employee’s next regular payment of compensation an amount sufficient to pay
all such Taxes unless Employee has paid the Company the full amount of such
Taxes as of the effective date of such payroll withholding.
1.3    Employee Representations.


(i)As a senior officer of the Company and otherwise, Employee has had available
to him and is familiar with the current and historical balance sheets and income
statements of the Company as well as recent appraisals of the value of the Stock
prepared by Deloitte & Touche LLP. Employee has carefully reviewed the financial
and other information about the Company and understands the information in those
financial statements. Employee acknowledges that all documents, records and
books which he has requested pertaining to this investment have been made
available for inspection by him;


(ii)    Employee acknowledges that he has had a reasonable opportunity to ask
questions of and receive information and answers from a person or persons acting
on behalf of the Company concerning the offering of the Shares and, as Employee
may deem necessary, to verify the information contained in the Company financial
information given to him, and all such questions have been answered and all such
information has been provided to the full satisfaction of Employee;


(iii)    Employee understands that (i) there is currently no established market
for the sale of the Shares and it is not anticipated that such a market will
develop, (ii) the Shares are subject to significant transfer restrictions set
forth in the Stockholder’s Agreement, and (iii) Employee may not be able to
readily sell or dispose of the Shares.


(iv)    Within five days after receipt of a request from the Company, Employee
hereby agrees to provide such information and to execute and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company is subject.


1.4    Securities Law Compliance. The sale and issuance of Shares to Employee
pursuant to this Agreement shall be made in accordance with registration
requirements of U.S. federal and state securities law, or shall be in accordance
with an exemption from those registration requirements. Transferability of such
Shares is subject to restrictions imposed by the applicable U.S. federal and
state (and other) securities laws, and one or more restrictive legends will be
placed on the share certificates. Such restrictive legends shall indicate that
the Shares were isued pursuant to this Agreement and transfer of such Shares is
subject to the limitations in this Agreement. Employee hereby agrees that he is
acquiring such Shares for Employee's own account for investment and not with the
view to any resale or redistribution thereof, and not on behalf of any other
person. Employee further agrees not to sell Shares except in accordance with, or
pursuant to, an exemption from the registration requirements of the Securities
Act of 1933 and any applicable state or other securities laws. The following
legend shall be placed upon each certificate evidencing Shares:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH NOR
APPROVED OR



2



--------------------------------------------------------------------------------



DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION NOR BY THE
SECURITIES REGULATORY AUTHORITY OF ANY STATE AND SUCH REGISTRATION IS NOT
CONTEMPLATED. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED
IN WHOLE OR IN PART IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.
A STOCKHOLDER’S AGREEMENT HAS BEEN ENTERED INTO BETWEEN THE SHAREHOLDER AND THE
COMPANY AND HAS BEEN DELIVERED TO THE SECRETARY TO BE KEPT ON FILE AT THE
COMPANY'S REGISTERED OFFICE. THAT AGREEMENT IMPOSES VARIOUS RESTRICTIONS UPON
THE TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE AND CREATES VARIOUS
OPTIONS, RIGHTS AND INTERESTS WITH RESPECT TO THOSE SHARES.


1.5    Full-Dilution; Exchange or Conversion; Cooperation.


(i)     The Shares represented hereby are outstanding and will be taken into
account in all outstanding or fully-diluted calculations as required. In the
event of any merger, reorganization, consolidation, recapitalization, stock
dividend, share combination, or other change in the corporate structure of the
Company affecting the number or attributes of the outstanding Stock of the
Company, such change shall apply to the Shares in the same manner as to all
Stock of the Company.


(ii)     In the event of a transaction which results in the Stock being
exchanged for or converted into securities (the "New Securities") of another
entity (the "New Entity"), which may or may not be an entity subject to U.S. tax
and/or securities laws, the issue of any such New Securities is subject to
compliance with the laws, rules and regulations of all jurisdictions and
regulatory authorities applicable thereto, and to the requirements of any stock
exchange or other market on which the New Securities may be listed or quoted.
Employee agrees (a) to comply with all applicable laws, rules, regulations and
requirements, (b) to furnish to the Company and/or the New Entity any
information, report and/or undertakings required to comply with all applicable
laws, rules, regulations and requirements and (c) to fully cooperate with the
Company and/or the New Entity in complying with all applicable laws, rules,
regulations and requirements.
Section 2 -- Additional Restrictions on Transfer – Stockholders' Agreement.
As a condition to issuance of Shares hereunder, Employee must sign a joinder
agreement in the form attached hereto as Exhibit 1 to be bound by the Company's
Amended and Restated Stockholders' Agreement (the “Stockholder’s Agreement”)
dated August 15, 2000, as amended (to



3



--------------------------------------------------------------------------------



the extent such agreement has not been previously signed or joined). The
Stockholders' Agreement includes certain restrictions on transfer of the Shares.


Section 3 -- Miscellaneous
3.1    Severability. Each provision of this Agreement is intended to be
severable from every other provision, and the invalidity or illegality of any
portion hereof shall not affect the validity or legality of the remainder.
3.2    Headings. The headings used in this Agreement have been included for ease
of reference, and shall not be considered in the interpretation or construction
of this Agreement.
3.3    Governing Law. The laws of the State of Tennessee shall govern the
validity, construction, interpretation and enforcement of this Agreement,
without regard to or application of its conflicts of law principles.
3.4    Notices. All notices, approvals, consents and demands required or
permitted under this Agreement shall be in writing and sent by hand delivery,
facsimile, overnight mail, certified mail or registered mail, postage prepaid,
to the Company at its address shown in the preamble of this Agreement
(Attention: Chief Legal Officer), or to Employee at Employee's address shown in
such preamble, and shall be deemed given when delivered by hand delivery,
transmitted by facsimile or mailed by overnight, certified or registered mail.
Either party may specify a different address by notifying the other party in
writing of the different address.
3.5    Pronouns and Number. Wherever from the context it appears appropriate,
each term stated in either the singular or the plural shall include the singular
and the plural, and pronouns stated in either the masculine, feminine or neuter
gender shall include the masculine, feminine and neuter gender.
3.6    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
3.7    Modification. This Agreement may be altered in whole or in part at any
time only by amending this Agreement by a written instrument signed by the
Company and Employee.
3.8    Complete and Final Agreement. This Agreement contains the complete and
final expression of the agreement between the parties with respect to the
subject matter hereof.
3.9    Effect on Other Plans. Except as may be otherwise and specifically stated
in any other employee benefit plan, policy or program, compensation realized
under this Agreement shall not be treated as compensation for any purposes of
calculating Employee's benefit under any such plan, policy or program.



4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.
SITEL Worldwide Corporation
(the "Company")
By: /s/ David Beckman


Title: Chief Legal Officer and Secretary    

    ("Employee")
/s/ Dagoberto Quintana    
Dagoberto Quintana



5



--------------------------------------------------------------------------------





EXHIBIT 1
Joinder Agreement



6



--------------------------------------------------------------------------------





JOINDER AGREEMENT


December 31, 2012






Reference is made to that certain Amended and Restated Stockholders Agreement,
dated as of August 15, 2000, a copy of which is attached hereto (as amended and
in effect from time to time, the "Stockholders Agreement"), among SITEL
Worldwide Corporation, a Delaware corporation (the "Corporation"), and the
securityholder parties.


The undersigned signatory, in order to become the owner or holder of shares of
any class of the common stock of the Corporation, by virtue of the issuance by
the Corporation of shares of Common Stock to such signatory and/or the transfer
of shares of Common Stock to such signatory, hereby agrees that by the
undersigned's execution hereof, the undersigned is a party to the Stockholders
Agreement subject to all of the rights, restrictions, conditions and obligations
applicable to the Stockholders (as that term is defined in the Stockholders
Agreement) set forth in the Stockholders Agreement. This Joinder Agreement shall
take effect and shall become a part of said Stockholders Agreement as of the
date first written above (or, if earlier, the effective date of the relevant
issuance or transfer of the shares of Common Stock to the undersigned).






By:        /s/ Dagoberto Quintana
Name:    Dagoberto Quintana
(Print Name)


Title: Chief Executive Officer




ACCEPTED:


SITEL WORLDWIDE CORPORATION






By:    /s/ David Beckman
 
Name:    David Beckman        


Title:    Chief Legal Officer and Secretary    





7

